Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1632

                              MAKSIM ISUFAJ,

                                Petitioner,

                                      v.

               ALBERTO GONZÁLES, ATTORNEY GENERAL,*

                                Respondent.


              ON PETITION FOR REVIEW OF A FINAL ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

              Selya, Lynch, and Lipez, Circuit Judges.



     Jack Sachs on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Papu Sandhu,
Senior Litigation Counsel, and Isaac R. Campbell, Trial Attorney,
Office of Immigration Litigation, Civil Division, on brief for
respondent.



                              June 27, 2005



     *
      Alberto Gonzáles was sworn in as United States Attorney
General on February 3, 2005.      We have therefore substituted
Attorney General Gonzáles for John Ashcroft as the respondent. See
Fed. R. Civ. P. 25(d)(1); Fed. R. App. P. 43(c)(2).
          Per Curiam.      Petitioner Maksim Isufaj, a native and

citizen of Albania, petitions for review of a decision of the Board

of Immigration Appeals (BIA) affirming the denial by an Immigration

Judge (IJ) of his application for political asylum.

          On July 6, 2001, traveling under a counterfeit Greek

passport, Isufaj first set foot in the United States in the Miami

airport, ostensibly as a "transit without visa" en route from

Brazil to Canada, but with the real purpose of seeking political

asylum in the United States, where Isufaj has relatives.          At the

airport, he presented himself to immigration officers and requested

asylum.

          On July 11, 2001, Isufaj was given a "credible fear"

interview by an asylum officer.       He stated that, after living and

intermittently working in Greece for four years, he had returned to

Albania for about a month to participate in the June 24, 2001

parliamentary   election   as   a   local   election   monitor   for   the

opposition Democratic Party.         Shortly after the polls closed,

unknown civilians, presumably associated with the ruling Socialist

Party, had attempted to steal the ballot box and pointed a gun to

his head when he refused to let them take it.      Later that day, his

cousin warned him that he should not return home, ever, because

people were looking for him and would kill him.         Fearing for his

life, Isufaj explained, he fled the country.




                                    -2-
                At the conclusion of the interview, Isufaj was given a

Notice to Appear for removal proceedings, and was released from

detention pending such proceedings. Those proceedings materialized

on April 23, 2002, at which time Isufaj admitted the immigration

charges and conceded removability.               He applied for political

asylum, withholding of removal, and protection under the Convention

Against Torture.2

                On December 31, 2002, the IJ held an evidentiary hearing.

Isufaj was the sole witness.          The government's cross-examination

and   the   IJ's     questions   uncovered     numerous     inconsistencies   in

Isufaj's story, relating to both broad themes (such as why he came

to the United States) and details (such as his United States

address, when he joined the Albanian Democratic Party, and whether

he    had   a    valid   Albanian   passport    in   July    2001).   Isufaj's

explanation for many of these inconsistencies was that he "must've

made many mistakes on [his] statement" and the like.

                The IJ concluded -- based on her assessment of Isufaj's

testimony viewed against the background of documentary exhibits

regarding human rights and political conditions in Albania -- that

Isufaj was "not a credible witness," that he had "specifically lied



       2
      The Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85,
was implemented in the United States by the Foreign Affairs Reform
and Restructuring Act of 1998, Pub. L. No. 105-277, § 2242, 112
Stat. 2681-761 (codified at 8 U.S.C. § 1231), and 8 C.F.R. §
208.16(c).

                                      -3-
to the Immigration Officer," and that the basic premise of his

story -- that he had returned to Albania to be an election monitor

-- was "not credible."          The IJ concluded that Isufaj was "so

[economically] desperate . . . that he has lied to me, [and] to the

officer when he first came to the United States.            I find that the

story is just simply fabricated."

            The   IJ   denied    Isufaj's    applications     for     asylum,

withholding of removal, and protection under the Convention Against

Torture.    She further found that Isufaj had knowingly filed a

frivolous   application    for    asylum    after   being   warned    of   the

consequences for doing so, namely, permanent ineligibility to enter

the United States.      See 8 U.S.C. § 1158(d)(6).          In a brief per

curiam opinion, the BIA affirmed the denial of all three forms of

relief but vacated the finding that Isufaj had knowingly filed a

frivolous application.      On appeal, Isufaj challenges only the

denial of asylum.

            An asylum applicant "may qualify as a refugee either

because he or she has suffered past persecution or because he or

she has a well-founded fear of future persecution."                  8 C.F.R.

§ 1208.13(b).     In either case, the applicant has the burden of

proof. Id. § 1208.13(a); see also Khalil v. Ashcroft, 337 F.3d 50,

55 (1st Cir. 2003) (enumerating requirements for proving past

persecution or well-founded fear of persecution).           "Determinations

of eligibility for asylum or withholding deportation are conclusive


                                    -4-
'if supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'"          Albathani v. INS, 318 F.3d

365, 372 (1st Cir. 2003) (quoting INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992)).     "[T]he administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary."          8 U.S.C. § 1252(b)(4)(B).         This

deferential standard means that "[t]o reverse the BIA finding we

must find that the evidence not only supports that conclusion, but

compels it."    Elias-Zacarias, 502 U.S. at 481 n.1.

           While Isufaj's story could, in theory, be consistent with

the evidence, "[m]erely identifying alternative findings that could

be supported by substantial evidence is insufficient to supplant

the [IJ's] findings."        Albathani, 318 F.3d at 372.          The IJ

concluded that the entire story on which Isufaj based his claim was

"just simply fabricated."       Nothing that we have found in the

hearing transcript, or the documentary evidence concerning crime,

politics, and human rights in Albania, undermines the IJ's adverse

credibility finding, and therefore we cannot say that the evidence

compels   the   conclusion   that   Isufaj    demonstrated   either   past

persecution or a well-founded fear of future persecution.

           The petition for review is denied.




                                    -5-